Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-14)  of U.S. Patent No. 10996991. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
Claims (1-14)  of U.S. Patent Application No. 10996991 as shown in the corresponding table below contains every element of claims (1-20) respectively of the instant application and therefore anticipates the claims.
Present Application No. 17/222,165

1. A method comprising: accessing, by a computing device comprising a processor device, one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container; determining, by the computing device, one or more application resource constraint values based on the one or more container resource constraint values; initiating a first application execution of an application in the first container; providing the one or more application resource constraint values to the first application execution; performing an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determining one or more optimized container resource constraint values based on the analysis.

2. The method of claim 1 further comprising causing an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application.

3. The method of claim 2 wherein causing the initiation of the second container further comprises sending a message to a container deployment engine with the one or more optimized container resource constraint values, the message directing the container deployment engine to initiate the second
container with the one or more optimized container resource constraint values.

4. The method of claim 2 further comprising terminating the first container subsequent to causing the initiation of the second container.

5. The method of claim 2 further comprising:  determining one or more optimized application resource constraint values based on the one or more optimized container resource constraint values; initiating the second application execution of the application in the second container; and providing the one or more optimized application resource constraint values to the second application execution.

6. The method of claim 1 further comprising: associating the one or more container resource constraint values with the first container; and initiating the first container.

7. The method of claim 6 wherein associating the one or more container resource constraint values with the first container comprises generating container group (cgroup) data for the first container that includes the one or more containers resource constraint values.

8. The method of claim 1 wherein determining, by the computing device comprising the processor device, the one or more container resource constraint values associated with the first container further comprises: determining, by a tuner running in the first container via the processor device, the one or more container resource constraint values associated with the first container; and wherein determining, by the computing device, the one or more application resource constraint values based on the one or more container resource constraint values further comprises: determining, by the tuner via the processor device, the one or more application resource constraint values based on the one or more container resource constraint values.

9. The method of claim 1 wherein the one or more container resource constraint values comprise a maximum memory constraint value and a number of central processor units (CPUs) constraint value.

10. The method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum heap size constraint value, an initial Java heap size constraint value, and a Java thread stack size constraint value.

11. The method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum amount of memory constraint value, a maximum amount of processor utilization constraint value, a maximum number of threads constraint value, a maximum amount of a cache memory constraint value, or a maximum heap size constraint value.


12. The method of claim 1 further comprising generating the plurality of resource usage metrics by iteratively retrieving current resource usage metrics from a container deployment engine over a period of time.

13. The method of claim 1 wherein the application is executable from either of a first executable or a second executable, the first executable requiring a different amount of computing resources to execute than the second executable; and wherein initiating the first application execution of the application in the first container further comprises: determining, based on the one or more container resource constraint values associated with the first container, to initiate the application from the first executable; and initiating the first application execution of the application in the first 5 container from the first executable.

14. The method of claim 13 further comprising: causing an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application; determining, based on the one or more optimized container resource constraint values associated with the second container, to initiate the application from the second executable; and initiating the second application execution of the application in the second container from the second executable.

15. The method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises generating a configuration file used by the first application execution that contains the one or more application resource constraint values.

16. The method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises including the one or more application resource constraint values as runtime parameters when initiating the first application execution of the application in the first container.

17. A computing device, comprising: a memory; and a processor device coupled to the memory to: 

access one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container;  determine one or more application resource constraint values based on the one or more container resource constraint values; initiate a first application execution of an application in the first container; provide the one or more application resource constraint values to the first application execution; perform an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determine one or more optimized container resource constraint values based on the analysis.

18. The computing device of claim 17 wherein the processor device is to further cause an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application.

19. A computer program product stored on a non-transitory computer-readable storage medium and including instructions to cause a processor device to: access one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container; determine one or more application resource constraint values based on the one or more container resource constraint values; initiate a first application execution of an application in the first container; provide the one or more application resource constraint values to the first application execution; perform an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determine one or more optimized container resource constraint values based on the analysis.

20. The computer program product of claim 19 wherein the instructions further cause the processor device to cause an initiation of a second container having  the one or more optimized container resource constraint values for a second application execution of the application.
U.S. Patent No. 10996991

1. A method comprising: accessing, by a computing device comprising a processor device, one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container; determining, by the computing device, one or more application resource constraint values based on the one or more container resource constraint values; initiating a first application execution of an application in the first container, wherein: the application is executable from either of a first executable or a second executable, the first executable requiring a different amount of computing resources to execute than the second executable; and initiating the first application execution of the application in the first container further comprises: determining, based on the one or more container resource constraint values associated with the first container, to initiate the application from the first executable; and initiating the first application execution of the application in the first container from the first executable; providing the one or more application resource constraint values to the first application execution; performing an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; determining one or more optimized container resource constraint values based on the analysis; causing an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application; determining, based on the one or more optimized container resource constraint values associated with the second container, to initiate the application from the second executable; and initiating the second application execution of the application in the second container from the second executable.

2. The method of claim 1 further comprising causing an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application.

3. The method of claim 2 wherein causing the initiation of the second container further comprises sending a message to a container deployment engine with the one or more optimized container resource constraint values, the message directing the container deployment engine to initiate the second container with the one or more optimized container resource constraint values.

4. The method of claim 2 further comprising terminating the first container subsequent to causing the initiation of the second container.

5. The method of claim 2 further comprising: determining one or more optimized application resource constraint values based on the one or more optimized container resource constraint values; initiating the second application execution of the application in the second container; and providing the one or more optimized application resource constraint values to the second application execution.

6. The method of claim 1 further comprising: associating the one or more container resource constraint values with the first container; and initiating the first container.

7. The method of claim 6 wherein associating the one or more container resource constraint values with the first container comprises generating container group (cgroup) data for the first container that includes the one or more container resource constraint values.

8. The method of claim 1 wherein determining, by the computing device comprising the processor device, the one or more container resource constraint values associated with the first container further comprises: determining, by a tuner running in the first container via the processor device, the one or more container resource constraint values associated with the first container; and wherein determining, by the computing device, the one or more application resource constraint values based on the one or more container resource constraint values further comprises: determining, by the tuner via the processor device, the one or more application resource constraint values based on the one or more container resource constraint values.

9. The method of claim 1 wherein the one or more container resource constraint values comprise a maximum memory constraint value and a number of central processor units (CPUs) constraint value.

10. The method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum heap size constraint value, an initial Java heap size constraint value, and a Java thread stack size constraint value.

11. The method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum amount of memory constraint value, a maximum amount of processor utilization constraint value, a maximum number of threads constraint value, a maximum amount of a cache memory constraint value, or a maximum heap size constraint value.

12. The method of claim 1 further comprising generating the plurality of resource usage metrics by iteratively retrieving current resource usage metrics from a container deployment engine over a period of time.

13. The method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises generating a configuration file used by the first application execution that contains the one or more application resource constraint values.

14. The method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises including the one or more application resource constraint values as runtime parameters when initiating the first application execution of the application in the first container.


Claim Objections
The Claims are objected to because of the following informalities:  The claims comprise numbering (for ex. 5, 10, 15, …) that should be removed.  Appropriate correction required.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 8, 9, 11, 12, 17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Asawa (Pub. No. US 2018/0336113) in view of Al-Dhuraibi  (NPL 2017 “Automatic Vertical Elasticity of Docker Containers with ELASTICDOCKER).
Claim 1, Asawa teaches “a method comprising: accessing, by a computing device comprising a processor device, one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container ([0014] A container 110 may include binaries, configuration settings, and resource constraints (e.g., assigned processor, memory, and network resources). [0034] A given Cgroup may be associated with a set of parameters or limits. In the case of Docker OS-level virtualization, Cgroups may be formed through a “-cgroup-parent” flag, which allows a user to create and manage resources, as well as categorize containers under a common parent group.)”.
However, Asawa may not explicitly teach the remaining limitations.
Al-Dhuraibi  teaches “determining, by the computing device, one or more application resource constraint values based on the one or more container resource constraint values; initiating a first application execution of an application in the first container; providing the one or more application resource constraint values to the first application execution; performing an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determining one or more optimized container resource constraint values based on the analysis ([C. Elasticity controller] The elastic controller adjusts memory, CPU time, vCPU cores according to workloads. ELASTICDOCKER modifies directly the cgroups filesystem of Docker containers to implement scaling up/down decisions. The memory is monitored and then based on its usage (i.e. parameters/limits of Asawa) and thresholds (application resource constraint values), ELASTICDOCKER increases or decreases its size. The upper threshold is set to 90%, and the lower threshold is set to 70%. The values shown in Table I are chosen following [6], [23] which are based on real-world best practices, in addition we tried different values, and selecting the best values that lead to less response time. Once the memory utilization is greater than the upper threshold, ELASTICDOCKER adds 256MB to its size (i.e. optimized container resource constraint values). In the deprovisioning state, the memory size is decreased by 128MB.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Al-Dhuraibi  with the teachings of Asawa in order to provide a system that teaches adjustment of resources based upon constraints. The motivation for applying Al-Dhuraibi  teaching with Asawa teaching is to provide a system that allows for optimizing resources in container environments. Asawa and Al-Dhuraibi  are analogous art directed towards resource allocation in containers. Together Asawa and Al-Dhuraibi  teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Al-Dhuraibi  with the teachings of Asawa by known methods and gained expected results. 
Claim 8, the combination teaches the claim, wherein Al-Dhuraibi  teaches “the method of claim 1 wherein determining, by the computing device comprising the processor device, the one or more container resource constraint values associated with the first container further comprises: determining, by a tuner running in the first container via the processor device, the one or more container resource constraint values associated with the first container; and wherein determining, by the computing device, the one or more application resource constraint values based on the one or more container resource constraint values further comprises: determining, by the tuner via the processor device, the one or more application resource constraint values based on the one or more container resource constraint values ([C. Elasticity controller] The elastic controller adjusts memory, CPU time, vCPU cores according to workloads. ELASTICDOCKER modifies directly the cgroups filesystem of Docker containers to implement scaling up/down decisions. The memory is monitored and then based on its usage and thresholds, ELASTICDOCKER increases or decreases its size. The upper threshold is set to 90%, and the lower threshold is set to 70%. The values shown in Table I are chosen following [6], [23] which are based on real-world best practices, in addition we tried different values, and selecting the best values that lead to less response time. Once the memory utilization is greater than the upper threshold, ELASTICDOCKER adds 256MB to its size. In the deprovisioning state, the memory size is decreased by 128MB.)”.
Rational to claim 1 is applied here.
Claim 9, the combination teaches the claim, wherein Al-Dhuraibi  teaches “the method of claim 1 wherein the one or more container resource constraint values comprise a maximum memory constraint value and a number of central processor units (CPUs) constraint value ([B. Resource management of Docker] “Docker resources can be configured to have hard or soft limits. When soft limit is configured, the container can use all resources on the host machine. However, there are other parameters that can be controlled here such as CPU shares that determine a relative proportional weight that the container can access the CPU. Hard limits are set to give the container a specified amount of resources, ELASTICDOCKER changes these limits dynamically according to the container workload.”)”.
Rational to claim 1 is applied here.
Claim 11, the combination teaches the claim, wherein Al-Dhuraibi  teaches “The method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum amount of memory constraint value, a maximum amount of processor utilization constraint value ([B. Resource management of Docker] “Docker resources can be configured to have hard or soft limits. When soft limit is configured, the container can use all resources on the host machine. However, there are other parameters that can be controlled here such as CPU shares that determine a relative proportional weight that the container can access the CPU. Hard limits are set to give the container a specified amount of resources, ELASTICDOCKER changes these limits dynamically according to the container workload.”), a maximum number of threads constraint value, a maximum amount of a cache memory constraint value, or a maximum heap size constraint value”.
Claim 12, the combination teaches the claim, wherein Al-Dhuraibi  teaches “the method of claim 1 further comprising generating the plurality of resource usage metrics by iteratively retrieving current resource usage metrics from a container deployment engine over a period of time ([Fig. 5] collecting resource metrics)”.
Rational to claim 1 is applied here.
Claim 17, “a computing device, comprising: a memory; and a processor device coupled to the memory to:  access one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container; determine one or more application resource constraint values based on the one or more container resource constraint values; initiate a first application execution of an application in the first container; provide the one or more application resource constraint values to the first application execution; perform an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determine one or more optimized container resource constraint values based on the analysis” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 19, “a computer program product stored on a non-transitory computer readable storage medium and including instructions to cause a processor device to: access one or more container resource constraint values associated with a first container, wherein the one or more container resource constraint values indicate a corresponding one or more limits on computing resource usage by the first container;  determine one or more application resource constraint values based on the one or more container resource constraint values; initiate a first application execution of an application in the first container; provide the one or more application resource constraint values to the first application execution; perform an analysis of a plurality of resource usage metrics generated during the first application execution of the application, each resource usage metric quantifying a use of a corresponding computing resource associated with the first container during the first application execution; and determine one or more optimized container resource constraint values based on the analysis ” is similar to claim 1 and therefore rejected with the same references and citations.
Claims 2, 3, 5, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Asawa (Pub. No. US 2018/0336113) in view of Al-Dhuraibi  (NPL 2017 “Automatic Vertical Elasticity of Docker Containers with ELASTICDOCKER) in view of Morgan (Pub. No. US 2015/0249707).
Claim 2, the combination may be silent regarding the limitation.
Morgan teaches “the method of claim 1 further comprising causing an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application ([0041] In that case, avoidance of enhanced subscription charges and other cost reductions and/or other benefits can be achieved by migrating the one or more workloads 200 to the one or more target clouds 204 with larger capacities and/or increased or scaled resources, so that migration will also represent subscription benefits.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Morgan with the teachings of Asawa, Al-Dhuraibi in order to provide a system that teaches a destination with increased resources pertaining to Asawa. The motivation for applying Morgan teaching with Asawa, Al-Dhuraibi teaching is to provide a system that allows for increased resource allocation in the instantiated containers of Asawa, Al-Dhuraibi. Asawa, Al-Dhuraibi, Morgan are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, and Morgan teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Morgan with the teachings of Asawa, Al-Dhuraibi by known methods and gained expected results. 
Claim 3, the combination teaches the claim, wherein Asawa teaches “the method of claim 2 wherein causing the initiation of the second container further comprises sending a message to a container deployment engine with the one or more optimized container resource constraint values, the message directing the container deployment engine to initiate the second container with the one or more optimized container resource constraint values ([0040] The above process of monitoring applications of a host may be used on several occasions. For example, the application-centric information can be used for resource-aware scheduling and auto-scaling, i.e. the information can be used to start new containers on hosts where the load is less, and stop containers on hosts where the performance load is high. The performance monitor 230 helps user and administrators to investigate the applications, and manage the containers such that each container has the resources it needs, and that all hosts are running at their most efficient capacity. In another example, the monitoring process may be useful in the automated monitoring and alerting of applications. For example, an alerting system can be made that raises alerts and informs the user when performance for containers on a host is too high.).
Claim 5, the combination teaches the claim, wherein Morgan teaches “the method of claim 2 further comprising: determining one or more optimized application resource constraint values based on the one or more optimized container resource constraint values; initiating the second application execution of the application in the second container; and providing the one or more optimized application resource constraint values to the second application execution execution ([0041] In that case, avoidance of enhanced subscription charges and other cost reductions and/or other benefits can be achieved by migrating the one or more workloads 200 to the one or more target clouds 204 with larger capacities and/or increased or scaled resources, so that migration will also represent subscription benefits.).
Rational to claim 2 is applied here.
Claim 18, “the computing device of claim 17 wherein the processor device is to further cause an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 20, “the computer program product of claim 19 wherein the instructions further cause the processor device to cause an initiation of a second container having the one or more optimized container resource constraint values for a second application execution of the application” is similar to claim 2 and therefore rejected with the same references and citations.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in view of Morgan in further view of TARASUK-LEVIN (Pub. No. US 2015/0378831).
Claim 4, the combination may be silent regarding the limitation.
TARASUK-LEVIN teaches “The method of claim 2 further comprising terminating the first container subsequent to causing the initiation of the second container ([0017] Although live migration of VMs is disclosed herein, live migration of any process, container, or other object with memory, including on-disk state, between sites is contemplated. Claim 2. The system of claim 1, wherein the processor is further programmed to terminate the source VMs when live migration is complete.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of TARASUK-LEVIN with the teachings of Asawa, Al-Dhuraibi, Morgan in order to provide a system that teaches removing a VM from source. The motivation for applying TARASUK-LEVIN teaching with Asawa, Al-Dhuraibi, Morgan teaching is to provide a system that allows for resource deallocation. Asawa, Al-Dhuraibi, Morgan, TARASUK-LEVIN are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, Morgan, TARASUK-LEVIN teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of TARASUK-LEVIN with the teachings of Asawa, Al-Dhuraibi, Morgan by known methods and gained expected results. 
Claims 6 , 7 are rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in view of Peteva (Pub. No. US 2017/0199770).
Claim 6, the combination may be silent regarding the limitation.
Peteva teaches “The method of claim 1 further comprising: associating the one or more container resource constraint values with the first container; and initiating the first container ([0172] The job manager initiates the new container (step 1116) and (i) directs the kernel (e.g., via cgroup) to adjust the processing, memory, and network configuration after the container has been initiated and (ii) directs the distributed storage device 110 to adjust the hard disk configuration (step 1118). The job manager sends a callback to the central server 114 to notify that the provisioning of the new container is completed.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Peteva with the teachings of Asawa, Al-Dhuraibi in order to provide a system that teaches initiating a container. The motivation for applying Peteva teaching with Asawa, Al-Dhuraibi teaching is to provide a system that allows for resource allocation. Asawa, Al-Dhuraibi, Peteva are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, and Peteva teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Peteva with the teachings of Asawa, Al-Dhuraibi by known methods and gained expected results. 
Claim 7, the combination teaches the claim, wherein Asawa teaches “the method of claim 6 wherein associating the one or more container resource constraint values with the first container comprises generating container group (cgroup) data for the first container that includes the one or more container resource constraint values ([0034] At step 510, performance monitor 230 identifies control groups ( Cgroups) of containers 110.sub.i. Generally, containers 110.sub.i may be made from a combination of namespaces, capabilities, and Cgroups. A Cgroup is a collection of processes that are bound by the same criteria. A given Cgroup may be associated with a set of parameters or limits. In the case of Docker OS-level virtualization, Cgroups may be formed through a " -cgroup-parent" flag, which allows a user to create and manage resources, as well as categorize containers under a common parent group. Performance monitor 230 identifies Cgroups by parsing the creation information collected from the agent 112 to locate a " -cgroup-parent" instruction. As such, performance monitor 230 identifies an application by determining which containers are associated with the same Cgroup.)”.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in further view of Britton (Pub. No. US 2017/0200091).
Claim 10, the combination may not explicitly teach the limitations.
Britton teaches, “the method of claim 1 wherein the one or more application resource constraint values comprise one or more of a maximum heap size constraint value, an initial Java heap size constraint value, and a Java thread stack size constraint value ([0019] If the exemplary system 150 were implemented on a JVM, the initial suggested solution (at block 240) could be to increase heap size by 5%. However, because increasing heap size results in increased GC activity, response time may increase rather than decrease. One of the things that may happen in this situation is that the operational directives may be adjusted by the local administrator in recognition of the increased load such that heap size increase is limited to no more than 1% (i.e., the initial suggestion at block 240 is limited). Another thing that may happen, in the absence of an adjustment in the operational directives is that consultation of historical data at block 240 may indicate that a large increase (as high as 5%) may not improve performance afterall. Yet another thing that may happen in the absence of an adjustment in the operational directives is that an initially suggested 5% may be implemented. In this case, based on degraded response time (as checked at block 280), the suggestion would be undone (at block 285) and the learning algorithm at block 250 would learn that a 5% increase in maximum heap size is a bad suggestion given the particular tuning parameters, available resources, and specific work load characteristics of the system 150. In the subsequent iteration, the suggestion at block 240 may be a smaller increase in heap size or a different suggestion.), an initial Java heap size constraint value and a Java thread stack size constraint value”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Britton with the teachings of Asawa, Al-Dhuraibi in order to provide a system that teaches limiting resources of Asawa would include details regarding heaps. The motivation for applying Britton teaching with Asawa, Al-Dhuraibi teaching is to provide a system that allows for resource allocation. Asawa, Al-Dhuraibi, Britton are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, and Britton teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Britton with the teachings of Asawa, Al-Dhuraibi by known methods and gained expected results. 
Claim 13, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in further view of Reeves (Pat. No. US 9,274,811).
Claim 13, the combination may not explicitly teach the limitations.
Reeves teaches “the method of claim 1 wherein the application is executable from either of first executable or a second executable, the first executable requiring a different amount of computing resources to execute than the second executable ([Col. 5, Lines 20-30] Furthermore, various embodiments allow " version skipping" during application installations. That is, by using a resource list associated with the new version and a resource list for the server, all the resources required to support the new version may be configured without having to first install each intermediate version of the application. Otherwise, at least with many applications, it is possible that skipping a version will cause some configuration procedure associated with an intermediate version to be skipped. The result, of course, can be an inoperable application or, in other words, a failed installation.); and wherein initiating the first application execution of the application in the first container further comprises:  determining, based on the one or more container resource constraint values associated with the first container, to initiate the application from the first executable; and initiating the first application execution of the application in the first container from the first executable ([Col. 17, Lines 43-64]  API 612 can allow a user to specify hardware for target environment 614 including, but not limited to, a CPU, memory, storage, the number bits for the platform (e.g., 32 bit or 64 bit application platforms), I/O resources and other hardware information. API 612 can also allow for selection of software including, but not limited to, operating systems, database server applications, batch processing applications, web hosting applications, application development environments, application servers, media servers and other software. In some cases, a specific version of the operating system or other software can be selected. Rather than requiring selection of each hardware resource, however, some API's allow selection of an image type (e.g., small, large, extra large, etc.) that has a predefined machine image with a specified CPU, memory, storage, platform, and I/O resources. The predefined machine image can be modified to include selected software or other resources. When the selection of hardware, operating system and software is complete, the machine image can be stored as a file, in a database, or according to any suitable data storage scheme. The provider of cloud environment 610 can instantiate the machine image to provide an instance of the desired target environment 614.”)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Reeves with the teachings of Asawa, Al-Dhuraibi in order to provide a system that teaches versions of applications. The motivation for applying Reeves teaching with Asawa, Al-Dhuraibi teaching is to provide a system that allows for resource allocation of different versions. Asawa, Al-Dhuraibi, Reeves are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, and Reeves teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Reeves with the teachings of Asawa, Al-Dhuraibi by known methods and gained expected results. 
Claim 15, the combination teaches the claim, wherein Reeves teaches “the method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises generating a configuration file used by the first application execution that contains the one or more application resource constraint values ([Col. 17, Lines 43-64]  API 612 can allow a user to specify hardware for target environment 614 including, but not limited to, a CPU, memory, storage, the number bits for the platform (e.g., 32 bit or 64 bit application platforms), I/O resources and other hardware information. API 612 can also allow for selection of software including, but not limited to, operating systems, database server applications, batch processing applications, web hosting applications, application development environments, application servers, media servers and other software. In some cases, a specific version of the operating system or other software can be selected. Rather than requiring selection of each hardware resource, however, some API's allow selection of an image type (e.g., small, large, extra large, etc.) that has a predefined machine image with a specified CPU, memory, storage, platform, and I/O resources. The predefined machine image can be modified to include selected software or other resources. When the selection of hardware, operating system and software is complete, the machine image can be stored as a file, in a database, or according to any suitable data storage scheme. The provider of cloud environment 610 can instantiate the machine image to provide an instance of the desired target environment 614.”)”.
Rational to claim 13 is applied here.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in view of Reeves in view of Morgan.
Claim 14, the combination teaches the claim, wherein Morgan teaches “the method of claim 13 further comprising: causing an initiation of a second container having the one or more optimized container resource constraint values for a second application 10 execution of the application; determining, based on the one or more optimized container resource constraint values associated with the second container, to initiate the application from the second executable; and initiating the second application execution of the application in the second container from the second executable ([0041] In that case, avoidance of enhanced subscription charges and other cost reductions and/or other benefits can be achieved by migrating the one or more workloads 200 to the one or more target clouds 204 with larger capacities and/or increased or scaled resources, so that migration will also represent subscription benefits.).
Rational to claim 2 is applied here.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asawa in view of Al-Dhuraibi  in further view of Padala (Pub. No. US 2014/0337837).
Claim 16, the combination may not explicitly teach the limitations.
Padala teaches “The method of claim 1 wherein providing the one or more application resource constraint values to the first application execution comprises including the one or more application resource constraint values as runtime parameters when initiating the first application execution of the application in the first container ([0039] The performance modeler 416 of the autoscaler 112 is configured to compute a linear model that approximates the quantitative relationship between the reservation, the limit and the performance based on current operating conditions such as current processor, bandwidth, and memory usage+. The performance modeler 416, in one embodiment, may approximate the quantitative relationship using an auto-regressive-moving-average model such as: P.sub.a(k)=a.sub.1(k )P.sub.a(k-1)+b.sub.1(k)R.sub.a(k)+b.sub.2(k)L.sub.a- (k), where the model parameter a.sub.1(k) represents the correlation between the application's past and present performance, and b.sub.1(k) and b.sub.2(k) represent the correlation between the performance limit and the cost limit. In other words, the model represents an assumption that the performance of an application running in a virtual machine is often linearly dependent upon resource constraints.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Padala with the teachings of Asawa, Al-Dhuraibi in order to provide a system that teaches applications contraints. The motivation for applying Padala teaching with Asawa, Al-Dhuraibi teaching is to provide a system that allows for resource allocationprior to application initiation. Asawa, Al-Dhuraibi, Padala are analogous art directed towards resource allocation. Together Asawa, Al-Dhuraibi, and Padala teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Padala with the teachings of Asawa, Al-Dhuraibi by known methods and gained expected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199